Title: To Benjamin Franklin from Charles Thomson, 24 August 1766
From: 
To: 


Philada. Aug 24 1766
I do not know whether the intimacy with which you have honoured my acquaintance gives me a right to introduce any to your notice with out first having your leave; yet as I have knowledge enough of the goodness of your heart[?] to be assured of the pleasure it will give you to encourage rising genius I am induced to recommend to your notice, Ben. R a native of this Town going to Edinburgh, to finish his studies. I should not have taken this Liberty had not Doctr. J. Redman whose character you know, called and informed “that Benj had lived with him Six years during which time his moral character behaviour and application was such as a father would wish that of a favourite son to be, and that his Skill and abilities promised him to be a very useful Member of society in his profession.” 
As his design in going abroad is wholy for the sake of acquiring medical knowledge, he is Ambitious of being under your patronage, and should think himself extremely happy if by a line from you he could be introduced to the Notice of Men of Letters especially such as are eminent in Physick, Nothing I can say would have equal w[eigh]t with that which Doctr. Redman (who spoke a great deal in his favour) said that any recommendation of that sort would be a service done to Society. He goes accompanied by Jonathan, (a Son of your old friend John Potts); in whose behalf you doubtless will have letters from his Friends. I am Sir with the greatest esteem and respect Your affectionate Friend and very humble Servant
Doct. B. Franklin
